IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-50860
                         Summary Calendar



RONALD SUTHERLAND,

                                         Plaintiff-Appellant,

versus

BOARD OF PARDONS & PAROLES, ET AL.,

                                         Defendants,

MELINDA BOZARTH; JACK KYLE, Chairman;
HENRY B. KEENE; JAMES A. COLLINS, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                         Defendants-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-94-CV-607
                         - - - - - - - - - -
                           October 27, 1997
Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Ronald Sutherland, Texas inmate #665770, appeals the

district court’s dismissal of his civil rights lawsuit, pursuant

to 42 U.S.C. § 1983, against the Texas Board of Pardons and

Paroles (Board); Board Directors Bob Owens and Melinda Bozarth;


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 96-50860
                                -2-

Board Chairmen Jack Kyle and Henry B. Keene; and Texas Department

of Criminal Justice Director James A. Collins.   Sutherland

contends that the defendants arrested him on a parole violator’s

warrant and incarcerated him for alleged parole violations

without a hearing.

     Sutherland has not challenged the district court’s reasons

for dismissing the complaint against the Board, Owens, Keene, and

Kyle.   Accordingly, he has abandoned those issues.   See Brinkmann

v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th

Cir. 1987)(issues not asserted on appeal are abandoned).    We have

reviewed the record and the briefs of the parties and AFFIRM for

essentially the same reasons set forth by the district court.

Sutherland v. Texas Board of Pardons, Et Al., No. A-94-CA-607-SS

(W.D. Tex. October 7, 1996).   The district court did not abuse

its discretion by refusing to allow Sutherland to conduct

discovery.   Richardson v. Henry, 902 F.2d 414, 417 (5th Cir.

1990); International Shortstop, Inc. v. Rally's, Inc., 939 F.2d

1257, 1267 (5th Cir. 1991).

     AFFIRMED.